                                                                    Case 5:19-cv-03316-LHK Document 53 Filed 12/07/20 Page 1 of 3




                                                             1
                                                             2
                                                             3
                                                             4
                                                             5
                                                             6
                                                             7
                                                             8                                  UNITED STATES DISTRICT COURT
                                                             9                               NORTHERN DISTRICT OF CALIFORNIA
                                                             10                                          SAN JOSE DIVISION
                                                             11
                                                                  MORGAN MCSHAN, individually, and on Case No. 5:19-CV-03316-LHK
SCOTT COLE & ASSOCIATES, APC




                                                             12
                                                                  behalf of all others similarly situated,
                                                                                                           ORDER GRANTING PLAINTIFF’S MOTION
                               555 12TH STREET, SUITE 1725




                                                             13
                                   ATTORNEYS AT LAW




                                                                                          Plaintiff,       FOR PRELIMINARY APPROVAL OF CLASS
                                   OAKLAND, CA 94607
                                    TEL: (510) 891-9800




                                                             14                                            ACTION SETTLEMENT
                                                                                   v.
                                                             15
                                                                  HOTEL VALENCIA CORPORATION and
                                                             16   DOES 1 through 100, inclusive,
                                                             17                          Defendants.
                                                             18
                                                             19          Before the Court is Plaintiff’s Motion for Preliminary Approval of Class Action
                                                             20   Settlement, ECF No. 43; Joint Report re Motion for Preliminary Settlement Approval, ECF No.
                                                             21   47; and revised Class Notice, ECF No. 51.
                                                             22          On December 3, 2020, the Court held a hearing on this motion. At the hearing, the parties
                                                             23   confirmed that the parties’ release of class claims is limited to the “identical factual predicate”
                                                             24   alleged in the operative complaint, ECF No. 16. See Revised Joint Stipulation of Settlement and
                                                             25   Release to Settle Class Action (“Revised Settlement Agreement”) ¶¶ 15, 66, ECF No. 47-1
                                                             26   (release of class claims); Order to Further Supplement Motion for Preliminary Approval, ECF
                                                             27
                                                                                                        -1-
                                                             28    Case No. 5:19-CV-03316-LHK
                                                                   ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT
                                                                    Case 5:19-cv-03316-LHK Document 53 Filed 12/07/20 Page 2 of 3




                                                             1    No. 32 (describing “identical factual predicate” requirement). The parties also confirmed that the
                                                             2    Released Claims’ inclusion of “legal theories alleged in the operative [c]omplaint” is necessarily
                                                             3    limited to the identical factual predicate alleged in the operative complaint. Revised Settlement
                                                             4    Agreement ¶ 15 (defining Released Claims); see id. ¶ 66 (releasing Released Claims).
                                                             5           Having considered the parties’ briefing, the relevant law, counsel’s representations at the
                                                             6    December 3, 2020 hearing, and the record in this case, the Court GRANTS Plaintiff’s Motion for
                                                             7    Preliminary Approval of Class Action Settlement.
                                                             8           IT IS HEREBY ORDERED THAT:
                                                             9         1.        The Court preliminarily approves the Revised Settlement Agreement, ECF No.
                                                             10   47-1, attached as Exhibit A to the Joint Report re Motion for Preliminary Settlement Approval.
                                                             11   This is based on the Court’s determinations that (1) the Settlement is within the range of possible
                                                                  final approval; and (2) for the purposes of approving this settlement only, the proposed class may
SCOTT COLE & ASSOCIATES, APC




                                                             12
                                                                  meet the requirements for certification under Federal Rule of Civil Procedure 23.
                               555 12TH STREET, SUITE 1725




                                                             13
                                   ATTORNEYS AT LAW

                                   OAKLAND, CA 94607
                                    TEL: (510) 891-9800




                                                             14        2.        The Court approves, both as to form and content, the revised Class Notice, ECF
                                                             15   No. 51. The Class Notice shall be provided to Class Members in the manner set forth in the
                                                             16   Settlement Agreement. The revised Class Notice is the best notice practicable under the
                                                             17   circumstances and allows class members a full and fair opportunity to consider the settlement.
                                                             18        3.        Simpluris Class Action Settlement Administration (“Simpluris”) is approved to
                                                             19   serve as the claims administrator. Simpluris will provide the Class Notice to Class Members in
                                                             20   the manner set forth in the Settlement Agreement.
                                                             21        4.        The final approval hearing shall be held on April 8, 2021 at 1:30 p.m. in
                                                             22   Courtroom 8 of this Court, to determine whether the proposed Settlement is fair, adequate,
                                                             23   reasonable, and should be granted final approval. At that time, the Court will also consider
                                                             24   Plaintiff’s application for attorneys’ fees, costs, settlement administration expenses, and any
                                                             25   application for a service payment to the Class Representative.
                                                             26   IT IS SO ORDERED.
                                                             27
                                                                                                        -2-
                                                             28    Case No. 5:19-CV-03316-LHK
                                                                   ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT
                                                                   Case 5:19-cv-03316-LHK Document 53 Filed 12/07/20 Page 3 of 3




                                                             1
                                                                  Dated: December 7, 2020
                                                             2                                    By:   __________________________________
                                                                                                        LUCY H. KOH
                                                             3                                          United States District Judge
                                                             4
                                                             5
                                                             6
                                                             7
                                                             8
                                                             9
                                                             10
                                                             11
SCOTT COLE & ASSOCIATES, APC




                                                             12
                               555 12TH STREET, SUITE 1725




                                                             13
                                   ATTORNEYS AT LAW

                                   OAKLAND, CA 94607
                                    TEL: (510) 891-9800




                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                                                                       -3-
                                                             28   Case No. 5:19-CV-03316-LHK
                                                                  ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT
